United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                                 October 3, 2006

                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                        No. 05-30779



REYNALDO OYUELA,

                                                                    Plaintiff-Appellant,

                                            VERSUS


SEACOR MARINE (NIGERIA), INC., ET AL,

                                                                                  Defendants,

SEACOR MARINE, INC., SEACOR MARINE (BAHAMAS), INC.,
SEACOR SMIT, INC.,

                                                                  Defendants-Appellees.



               Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

       Reynaldo Oyuela appealed the district court’s order denying

his motion to reopen, which previously had been administratively

closed     upon     the    court’s      conditional         dismissal       for     forum    non

conveniens.         Oyuela      v.     Seacor      Marine       (Nigeria),         Inc.,     No.

Civ.A.02-3298, 2005 WL 1400404 (E.D. La. June 8, 2005).                                Because


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
the district court did not make clear whether it intended the

dismissal to remain conditional or to become final, we remanded for

determination of that issue.          Oyuela v. Seacor Marine (Nigeria),

Inc., No. 05-30779, 2006 WL 2277642 (5th Cir. Aug. 8, 2006).               The

district court subsequently converted its conditional dismissal

into a final and unconditional dismissal. Oyuela v. Seacor Marine

(Nigeria), Inc., No. Civ.A.02-3298, slip op. (E.D. La. Aug. 25,

2006).

      Having    retained    jurisdiction   over    this   case    during   the

pendency of our limited remand to the district court, we now review

the   court’s    final     judgment   dismissing   Oyuela’s      claims    with

prejudice and entering judgment in favor of defendants-appellees.

      A district court’s refusal to reopen an administratively

closed case that effectively terminates all litigation between the

parties is reviewed for abuse of discretion.         See United States v.

Texas, 457 F.3d 472, 476 (5th Cir. 2006); see also Macklin v. City

of New Orleans, 293 F.3d 237, 240 (5th Cir. 2002) (“We review the

district court's administrative handling of a case . . . for abuse

of discretion.”).

      We find that the district court has not abused its discretion

and AFFIRM for the reasons stated by the district court.

AFFIRMED.




                                       2